Title: From George Washington to Robert Cary & Company, 5 July 1761
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon July 5th 1761

The Fleet is arrivd but some Ships are missing, among which number Captn Jno. Johnston happens to be one, and a report prevails that he is taken, but from whence it arises I really cant

say. I believe it is conjecture only, but at the sametime I must observe it is a conjecture founded upon very probable Circumstances since the Fleet has been in 14 or 15 days and no accounts of him.
Receiving my Goods so late in the year as this is, is attended with many disadvantages, but it will proove a real Misfortune to me if they shoud now be lost—In this Event I beg that you will upon the first certain advice of it, have others, exactly agreable to my former Orders, Shipd by the first Vessell bound to this, or Rappahannock River—I have no doubts of my Goods being Insurd—but this, altho^ it is some recompense in regard to the Expence, is none as to the Disappointment.
By Captn Coverdale (the Ships name I really do not know, however She is in Mr Bacon’s employ) I send you Eleven Hhds more of my Potomack Tobacco, on which please to ensure no more than Eighty pounds—In this you will perceive I follow the same Conduct as I did by the Bland Captn Wylie—that is, to risque a part—I cannot say exactly when this Ship will Sail, but dare believe not till sometime in August—perhaps the first of that Month.
The Sudden Notice I got of this oppertunity, and little time allowd to write in, will not suffer me to descend to particulars, I shall therefore inform you only, that Boyce arrivd sometime ago, and that I directed my Steward on York River to order the Deleviry of the Tobo I promisd you in my Letter of the 3d of April—I don’t doubt but they are on board by this time, and as soon as I get advice of it you shall be informd, that Insurance may be made thereon. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

